211 S.W.3d 641 (2007)
Sara Jane (Mabry) BUCKMAN, Respondent,
v.
Robert Eskew MABRY, Appellant.
No. ED 87667.
Missouri Court of Appeals, Eastern District, Northern Division.
January 16, 2007.
Howard L. Snowden, Quincy, IL, for appellant.
James D. Terrell, Hannibal, MO, for respondent.
Before GLENN A. NORTON, P.J., PATRICIA L. COHEN, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Robert Eskew Mabry ("Husband") appeals a judgment granting Sara Jane Buckman's ("Wife") motion for contempt. Husband contends the trial court erred in finding that Husband was required to reimburse Wife in the amount of $17,971.44 for health insurance because the evidence at trial showed: (1) Wife did not have any additional expense to cover the children through her insurance provider; and (2) Wife did not provide Husband with monthly insurance bills. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).